Citation Nr: 0733899	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  99-17 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to March 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that in an April 2006 decision, the Board 
denied service connection for paranoid schizophrenia.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
August 2007, the Court vacated the Board's April 2006 denial 
and remanded this matter to the Board for development 
consistent with the Court's Order.


REMAND

In an August 2007 joint motion, the parties agreed that VA 
failed in its duty to assist by not making an attempt to 
obtain records from the Social Security Administration (SSA) 
relating to SSA disability benefits.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting her to provide 
any pertinent evidence in her possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
her paranoid schizophrenia since her 
discharge from service or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on her behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her attorney and 
request them to submit the outstanding 
evidence.  

3.  The RO or the AMC should obtain a copy 
of the SSA decision awarding the veteran 
disability benefits and a copy of the 
records upon which the award was based.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, she and her 
attorney should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence on 
the matter the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

